DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) filed on October 21, 2020 for application 15487530.
            
	
Acknowledgements

Claims 1, 3-12 and 14-22 are pending.
Claims 1, 3-12 and 14-22 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 10/21/2020 has been entered.


Response to Arguments


In response to Applicant’s arguments for Claim Rejections under 35 USC § 101, 
Applicant argues that the current claims are directed to a novel way of issuing authentication information such as a digital certificate such as “bitcoins-based digital certificate” and this new approach of issuing authentication information improves existing technologies by providing stronger security and availability at lower costs. Based on reviewing the amended Claims 1, 3-12 and 14-22, Examiner respectfully disagrees as Claims are still reciting creating a transaction which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) as claims specifically recite “acquiring identification information of a specific user in response to a request for issuing authentication information, determining that the identification information is registered, create a transaction, recording the transaction, transmitting the transaction and acquiring a transaction ID representing location information recorded on the …” which is simply creating a transaction after registering a user. Also the judicial exception is not integrated into a practical application because the additional elements of the claims such as a managing server, user device connected to a managing server, blockchain and a specific user’s public key merely use a computer See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). The use of a managing server, user device connected to a managing server, blockchain and a specific user’s public key as tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Also based on the paragraphs 0062 and 0065 of the Applicant’s PGPUB Specification, the managing server creates a transaction whose output include certain elements. Therefore, the additional elements such as a “managing server, user device connected to a managing server, blockchain and a specific user’s public key” to perform the steps amounts to no more than to automate and/or implement the abstract idea of creating a transaction.

Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.
Intended Use

Claim 1 recites “creating… (iii) for recordation on the blockchain…” However, these limitations merely describe the intended use of the transaction and according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”

Non-functional Descriptive Material

Claim 3 recites “… information on… information on…” and Claim 11 recites “wherein the identification information includes at least some of information on the specific user's name, birth date, phone number and email address” These limitations recites characteristics of the verification information. However, as these particular characteristics are not processed or used to carry out any of the positively recited steps or functions, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 3 recites “wherein the transaction includes: information on a previous transaction ID…”, Claim 4 “wherein the transaction further includes: information on a cost of registering the specific user’s public key…” and Claim 5 “wherein the transaction further includes: information on a bitcoin address of a cost deposit against revocation… ”These limitations recites characteristics of the transaction. However, as these particular characteristics are not processed or used to carry out any of the positively recited steps or functions, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1, 3-12 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 3-11 are directed to a method and claims 12 and 14-22 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite creating a transaction. Specifically, the claim recites “acquiring identification information of a specific user in response to a request for issuing authentication information, determining that the identification information is registered, create a transaction, recording the transaction, transmitting the transaction and acquiring a transaction ID representing location information recorded on the …”  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for creating a transaction after registration of a user. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as a managing server, user device connected to a managing server, blockchain and a specific user’s public key merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). The use of a managing server, user device connected to a managing server, blockchain and a specific user’s public key as tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the managing server, user device connected to a managing server, blockchain and a specific user’s public key perform the steps or functions of “acquiring identification information of a specific user in response to a request for issuing authentication information, determining that the identification information is registered, create a transaction, recording the transaction, transmitting the transaction and acquiring a transaction ID representing location information recorded on the …”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “managing server, user device connected to a managing server, blockchain and a specific user’s public key” to perform the steps amounts to no more than to automate and/or implement the abstract idea of creating a transaction. The use of managing server, user device connected to a managing server, blockchain and a specific user’s public key to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of
the invention, and of the manner and process of making and using it, in such
full, clear, concise, and exact terms as to enable any person skilled in the
art to which it pertains, or with which it is most nearly connected, to make
and use the same, and shall set forth the best mode contemplated by the
inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of
the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it
pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor of
carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



New Matter

The specification does not appear to have support for the following limitations in Claims 3 and 14: “…bitcoin payment necessary…” However, this is not supported by Applicant’s originally filed Specification. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 




Unclear Scope

Claim 1 is directed to a “managing server”. However, Claims 6, 7 recite limitations performed by the  “requesting server” and Claims 9-10 and 20-21 are directed to a “user device” therefore, the scope is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 9 recites “the user device generates the private key while blocking a connection with a network” and Claim 10 recites “wherein the user device encrypts the generated private key based on a password entered and an image selected by the specific user and stores the encrypted private key” however Claim 1 is directed to a managing server, while claims 9 and 10 recite acts performed by the user device, therefore, the scope is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 3-12 and 14-22 are also rejected as they depend either from Claim 1 and Claim 12.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8-12, 14, 19 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU (US 2017/0180128 A1) in view of Davis (US 2016/0342994 A1) in further view of Lingappa et al. (US 2015/0371224 A1)
Regarding Claims 1 and 12, LU discloses a method for issuing authentication information, comprising steps of: 
acquiring, a managing server,   identification information of a specific user from a user device in response to a request for issuing the authentication information (¶0037-¶0038)
determining that the identification information is registered (¶0039, ¶0043, ¶0063)
creating a transaction with an output including: (i) the specific user's public key, (ii) a hash value of the identification information or its processed value and at least one of: recording the transaction on a blockchain and transmitting the transaction for recordation on the blockchain (¶0066, ¶0069, ¶0072, ¶0075)
Pattanaik does not disclose acquiring, by a managing server, a transaction ID representing location information of the transaction recorded on the blockchain.
Davis however discloses acquiring, by a managing server, a transaction ID representing location information of the transaction recorded on the blockchain (¶0100, ¶0118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU to include acquiring, by a managing server, a transaction ID representing location information of the transaction recorded on the blockchain, as disclosed in Davis, in order to provide consumers and merchants the benefits of the decentralized blockchain while still maintaining security of account information  and strong defense against fraud and theft (see Davis ¶0005).
The combination of LU and Davis does not disclose and (iii) information on a cost deposit against revocation with a certain amount required to revoke the authentication information.
Lingappa however discloses and (iii) information on a cost deposit against revocation with a certain amount required to revoke the authentication information (¶0088).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU and Davis to include and (iii) information on a cost deposit against revocation with a certain amount required to revoke the authentication information, as disclosed in Lingappa, in order to provide a system where Trans actions performed through the cryptocurrency payment network using the digital currency can be tracked and maintained in a ledger of transactions (see Lingappa ¶0013).
Regarding Claims 3 and 14, Davis wherein the transaction includes: information on a previous transaction ID for bitcoin payment used to identify a location where bitcoins to be used among bitcoins held by the specific user are stored through previous transaction information for the bitcoin payment, information on an authority of the specific user to use bitcoins, information on a public key for the bitcoin payment necessary to determine a validity of the authority to use bitcoins, user verification hash information, and OP-RETURN information that it is not a bitcoin transaction but a meta transaction for recording information (¶0027, ¶0039, ¶0100, ¶0116, ¶0118, claim 8).
Regarding Claims 8 and 19, LU discloses generating, by the user device, the specific user's public and private keys (¶0076).
Regarding Claims 10 and 21, LU discloses wherein the user device encrypts the generated private key based on a password entered and an image selected by the specific user and stores the encrypted private key (¶0042).
Regarding Claims 11 and 22, LU discloses wherein the identification information includes at least some of information on the specific user's name, birth date, phone number and email address (¶0037).
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU, Davis and Lingappa in further view of Campagna et al. (US 2013/0046972 A1)
Regarding Claim 4 and 15, the combination of LU, Davis and Lingappa does not disclose wherein the transaction further includes: information on a cost of registering the specific user's public key and the user verification hash information necessary to use the authentication information.
Campagna however discloses wherein the transaction further includes: information on a cost of registering the specific user's public key and the user verification hash information necessary to use the authentication information (¶0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU, Davis and Lingappa to include wherein the transaction further includes: information on a cost of registering the specific user's public key and the user verification hash information necessary to use the authentication information, as disclosed in Campagna, in order to provide a uniquely provide credentials to hardware (see Campagna ¶0004).
Regarding Claims 5 and 16, Davis discloses wherein the transaction further includes: information on a bitcoin address of a cost deposit against revocation for transfer thereof to a designated bitcoin address and information on the transfer of the cost deposit against revocation which includes an amount thereof (¶0028).
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU, Davis and Lingappa in further view of Datta et al. (US 2007/0277223 A1)
Regarding Claims 6 and 17, the combination of LU, Davis and Lingappa does not disclose before the acquiring identification information by the managing server, receiving, by a requesting server, the specific user's public key and personal information for the issuance of the authentication information from the user device and (i) hashing, by the requesting server, the personal information to acquire user identification hash information, (ii) creating, by the requesting server, a REQ signal of requesting for creating a transaction by using the user identification hash information, the specific user's public key, and the specific user's identification information, and (iii) transmitting, by the requesting server, the REQ signal to the managing server. 
Datta however discloses before the acquiring identification information by the managing server, receiving, by a requesting server, the specific user's public key and personal information for the issuance of the authentication information from the user device and (i) hashing, by the requesting server, the personal information to acquire user identification hash information, (ii) creating, by the requesting server, a REQ signal of requesting for creating a transaction by using the user identification hash information, the specific user's public key, and the specific user's identification information, and (iii) transmitting, by the requesting server, the REQ signal to the managing server (¶0024, ¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU, Davis and Lingappa to include before the acquiring identification information by the managing server, receiving, by a requesting server, the specific user's public key and personal information for the issuance of the authentication information from the user device and (i) hashing, by the requesting server, the personal information to acquire user identification hash information, (ii) creating, by the requesting server, a REQ signal of requesting for creating a transaction by using the user identification hash information, the specific user's public key, and the specific user's identification information, and (iii) transmitting, by the requesting server, the REQ signal to the managing server, as disclosed in Datta, in order to provide a trusted or secured environment in a microprocessor (see Datta ¶0010).
Regarding Claims 7 and 18, Datta discloses wherein, the personal information for issuing the authentication information is retrieved from a database including user identification information, the requesting server creates a key generating signal for guiding a generation of the specific user's public and private keys and transmits the key generating signal to the user device (¶0030, ¶0033, ¶0040-¶0041).
Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU, Davis and Lingappa in further view of VERMA (US 2015/0304309 A1)
Regarding Claims 9 and 20, the combination of LU, Davis and Lingappa does not disclose wherein, if the private key is to be generated, the user device generates the private key while blocking a connection with a network.
VERMA however discloses wherein, if the private key is to be generated, the user device generates the private key while blocking a connection with a network (¶0006, ¶0023¶).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU, Davis and Lingappa to include wherein, if the private key is to be generated, the user device generates the private key while blocking a connection with a network, as disclosed in VERMA, in order to provide secure communication and protect sensitive data (see VERMA ¶0002).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685